Citation Nr: 0110985	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-18 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was the subject of a February 2001 hearing before 
the undersigned Board member.


FINDINGS OF FACT

1.  A November 1997 rating decision denied service connection 
for PTSD; the veteran did not submit a substantive appeal to 
the December 1998 statement of the case within 60 days of 
issuance, and the rating decision became final.

2.  Since the November 1997 unappealed RO denial of the claim 
for service connection for PTSD, evidence was submitted which 
was not previously before agency decisionmakers and which 
bears directly and substantially upon the specific matter 
under consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The November 1997 rating decision that denied a claim for 
service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991).


2.  Evidence submitted since the November 1997 RO rating 
decision denying service connection for PTSD, which was the 
last final denial with respect to this issue, is new and 
material;  the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991);  38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof;  and upon issuance of a statement of 
the case, a substantive appeal must be filed within one year 
of the determination being appealed or within 60 days of 
mailing of the statement of the case (unless good cause is 
shown for extension of the appeal period), whichever is 
later.  Otherwise, the determination becomes final and is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105;  38 C.F.R. §§ 3.104(a), 
3.156.

The RO denied the veteran's claim for PTSD in a November 1997 
rating decision, of which the veteran was notified that same 
month.  The RO received a notice of disagreement in January 
1998.  The veteran did not file a substantive appeal within 
sixty days of the December 1998 mailing of the corresponding 
statement of the case.  Thus, the November 1997 RO rating 
decision denying service connection for PTSD is final.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

In the present case, the RO received information from the 
Director, Center for Research of Unit Records, pertaining to 
the veteran's claimed stressors, in April 1998.  
Additionally, the RO has received records of VA 
hospitalization from March 1998 to June 1998 for psychiatric 
disability, to include PTSD, and VA outpatient records of 
treatment for PTSD in March 1998 and January 2001.  The Board 
finds that this information is new and material evidence.  It 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific 
matters under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. § 
3.156(a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The purpose behind the VA definition is not to require the 
veteran to demonstrate that the new evidence would probably 
change the outcome of the claim;  rather it emphasizes the 
importance of a complete record for evaluation of the 
veteran's claim.  Id.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
are discussed in the REMAND portion of this action.

In the present case, the reopening of the claim for service 
connection for PTSD is to the veteran's benefit, and the 
veteran is not prejudiced by reopening of the claim without 
reference to the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Development of the claim pursuant to the VCAA is 
directed in the REMAND portion of this action.





ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  The claim is 
reopened.  Further development of the claim is directed in 
the REMAND portion of this action, directly below.



REMAND

The record contains VA medical diagnoses of PTSD, linking the 
PTSD to combat events occurring during service.  See, for 
example, a December 1997 VA Psychology Service Consultation 
associated with the claims file.  The veteran seeks service 
connection for PTSD.  However, the veteran's reported 
stressors which provide the underpinning to a valid diagnosis 
of PTSD have not yet been verified.  As a matter of law, 
"credible supporting evidence that the claimed [in- service] 
event actually occurred" cannot be provided by medical 
opinion based on a post-service examination.  Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996).  

During his February 2001 hearing, the veteran described 
events toward the end of his period of service in Vietnam, in 
approximately August 1968, when his unit came under fire from 
mortar and rocket shells day and night in Bien Hoa.  
Additionally, he said that about two weeks prior to his 
return to the United States, while stationed in Tuy Hoa, the 
enemy went inside his base, 100 yards from where servicemen 
were sleeping, and bombed some jets.  He said that on the 
enemy's way out, there was a lot of small fire, but the men 
in his unit had no rifles readily available.  He said the 
members of his unit had to run to get their rifles, and that 
there were many guns firing and many people going down.  He 
said that many enemy troops were killed.  According to his 
testimony, this was two weeks before he returned to the 
United States.

Similar and additional contentions with respect to claimed 
stressors are contain in a written statement dated in 
February 1999 and received by the RO March 1999

In April 1999, the Director, Center for Research of Unit 
Records (USASCRUR) provided the results of research regarding 
the veteran's period of duty in Vietnam from October 1967 to 
December 1967, as well as extracts from Air Base Defense in 
the Republic of Vietnam 1961-1973, a United States Air Force 
document.  The history documented that the veteran was 
deployed to Dong Ha on December 7, 1967, and returned on 
December 28, 1967.  The USAF report extracts reflect attacks 
on Tuy Hoa and Bien Hoa Air Bases during the veteran's period 
of duty.   

In his October 1999 VA Form 9, the veteran specifically 
contended that the USACRUR research was inadequate because he 
was in Vietnam for one year, "not only three weeks," i.e., 
the period from December 7, 1967, to December 28, 1967.  
Admittedly, the numerical data contained in the 1961-1973 
extracts are not on their face corroborative of the veteran's 
stressor contentions.  However, the Board must be mindful of 
the veteran's contentions and the repeated VA medical 
diagnoses of combat-related PTSD contained in the claims 
file.  The Board finds that, if possible, in addition to the 
already provided unit history for the period from October 
1967 to December 1967, the relevant unit histories (if any) 
for the veteran's assigned unit at Ben Hoa for the March 1968 
to April 1968 time frame, and while in Tuy Hoa and Ben Hoa 
during  the August 1968 to September 1968 time frame, should 
be obtained.  (Some of the veteran's contentions, such as the 
August 1968 Ben Hoa stressor allegations, appear to have been 
newly introduced at the February 2001 Board hearing.)  The 
Board cannot say under the Veterans Claims Assistance Act of 
2000 (see directly below) that there is no reasonable 
possibility that the unit histories would substantiate the 
veteran's claim.  

Also, the Board notes that in the September 1999 statement of 
the case, the RO adjudicated the veteran's claim for 
psychiatric disability under a standard that includes the 
requirement of a "clear diagnosis" of PTSD.  The 
regulations were amended on June 18, 1999, and retroactive to 
March 7, 1997, to require "medical evidence diagnosing" 
PTSD rather than a "clear diagnosis" of PTSD.  See 38 
C.F.R. § 3.304(f) (2000).  The new regulations are 
liberalizing regulations more favorable to the veteran's 
claim and should be applied in the present case accordingly.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board notes that in prior adjudications the veteran's 
claim was denied as not well grounded (although the RO also 
made determinations that the veteran's stressor claims were 
not credible).  As noted above, recently enacted legislation, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The record should be carefully reviewed by the RO and 
compliance with the provisions of the newly enacted VCAA 
ensured.  The determination of the specific RO development 
and notice requirements of the VCAA are evolving matters at 
the time of this Board action.  See Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The veteran should be asked to 
identify any sources of recent medical 
treatment for PTSD.  Any medical records 
other than those now on file pertaining 
to treatment for PTSD should be obtained 
and associated with the claims folder.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

2.  The RO should list the veteran's 
identified stressors and he should be 
requested to review his accounts of the 
alleged traumatic events during his 
period of duty in Vietnam; the veteran 
should add any additional information 
possible, including a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability any specific 
details of each of the claimed stressful 
events noted above, such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  If there are 
additional stressors, he should note 
those stressors accordingly.

3.  After the claimant has been afforded 
a reasonable period of time to respond to 
the request set out in paragraph 2, but 
even if he does not respond, the RO 
should request the USASCRUR, 7798 Cissna 
Road, Springfield, Virginia, 22150, to 
provide any additional information which 
might corroborate the veteran's alleged 
stressors.  The RO should provide 
USASCRUR with a copy of the claimant's DA 
Form 20, Enlisted Qualification Record, 
as well as a summary of the alleged 
stressor events, the veteran's February 
24, 1999, stressor statement, and his 
February 2001 Board hearing testimony.

If possible, in addition to the already 
provided unit history for the period from 
October 1967 to December 1967, the 
relevant unit histories (if any) for the 
veteran's assigned unit at Ben Hoa for 
the March 1968 to April 1968 time frame, 
and while in Tuy Hoa and Ben Hoa during 
the August 1968 to September 1968 time 
frame, should be obtained.  If the 
veteran or his unit was not assigned to 
these areas during the claimed time 
frames, the USASCRUR should state this in 
writing.

The RO and USASCRUR should conduct any 
additional development or research 
warranted by further information provided 
by the veteran regarding his claimed 
stressors.

4.  The RO should conduct any further 
notice and development appropriate 
pursuant to the Veterans Claims 
Assistance Act of 2000, including, 
depending on whether any stressors have 
been verified, whether additional 
examination is in order.  (In addition to 
demonstrating the existence of a 
stressor, the facts must also establish 
that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki 
v. Brown, 6 Vet. App. 91, 98-99 (1993)).    

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand.  The claim should be 
readjudicated under the version of 38 
C.F.R. § 3.304(f) as amended on June 18, 
1999, and retroactive to March 7, 1997, 
to require "medical evidence 
diagnosing" PTSD rather than a "clear 
diagnosis" of PTSD.  See 38 C.F.R. 
§ 3.304(f) (2000).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 


